


109 HR 5980 IH: Butterfield Overland Trail Study

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5980
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Boozman (for
			 himself, Mr. Hall,
			 Mr. Skelton,
			 Mr. Berry,
			 Mr. Snyder,
			 Mr. Ross, Mr. Ford, Mr.
			 Reyes, Mr. Nunes,
			 Mr. Calvert, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  resource study along the Ox-Bow Route of the Butterfield
		  Overland Trail in the States of Missouri, Tennessee, Arkansas, Oklahoma, Texas,
		  New Mexico, Arizona, and California, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Butterfield Overland Trail Study
			 Act.
		2.Resource study of
			 the butterfield overland trail
			(a)In
			 generalThe Secretary of the Interior (hereafter in this Act
			 referred to as the Secretary), in consultation with appropriate
			 Federal, State, county and local governmental entities, shall conduct a
			 resource study along the Ox-Bow Route of the Butterfield
			 Overland Trail in the States of Missouri, Tennessee, Arkansas, Oklahoma, Texas,
			 New Mexico, Arizona, and California (hereafter in this Act referred to as the
			 trail area). The study shall evaluate a range of alternatives
			 for protecting and interpreting the resources of the trail area, including
			 alternatives for potential addition of the trail area to the National Trails
			 System.
			(b)Study
			 objectivesIn conducting the study under subsection (a), the
			 Secretary shall evaluate alternatives for achieving the following
			 objectives:
				(1)Identifying the
			 resources and historic themes associated with the trail area.
				(2)Making a review of
			 existing studies and reports to complement, and not duplicate, other studies of
			 the scenic or historical importance of the Butterfield Overland Trail and
			 associated resources that may be underway or undertaken.
				(3)Establishing
			 connections with partnerships already engaged in the development of various
			 trails and sites along the corridor of the Butterfield Overland Trail.
				(4)Preserving
			 recreational opportunities and facilitating access for a variety of
			 recreational users.
				(5)Protecting
			 historically significant landscapes, districts, sites, and structures of the
			 trail area.
				(6)Identifying
			 alternatives for preservation and interpretation of the trail area by the
			 National Park Service, other Federal, State, or local governmental entities, or
			 private and non-profit organizations.
				(7)Identifying cost
			 estimates for any necessary acquisition, development, interpretation,
			 operation, and maintenance associated with the alternatives referred to in
			 subsection (a).
				(c)Transmission to
			 congressNot later than 3 years after funds are first made
			 available for the study, the Secretary shall transmit the final study to the
			 Committee on Energy and Natural Resources of the United States Senate and to
			 the Committee on Resources of the United States House of
			 Representatives.
			3.Private property
			 protections
			(a)Alternatives to
			 protect private propertyIn
			 conducting the resource study under section 2(a), the Secretary shall not
			 consider any alternative that would—
				(1)require any
			 private property owner to allow public access (including Federal, State, or
			 local government access) to such private property;
				(2)modify any
			 provision of Federal, State, or local law with regard to public access to or
			 use of private property;
				(3)create any
			 liability, or have any effect on any liability under any other law, of any
			 private property owner with respect to any persons injured on such private
			 property;
				(4)modify the
			 authority of Federal, State, or local governments to regulate land use;
			 or
				(5)require the owner
			 of any private property to participate in or be associated with any addition to
			 the National Parks System.
				(b)Impacts on
			 private propertyThe study
			 shall include an analysis and documentation regarding whether each alternative
			 proposed has potential or actual impact on private property located within or
			 abutting the trail area.
			
